


110 HR 7011 IH: Combat-Related Special Compensation

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7011
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to make a
		  technical correction in the application of the special rules regarding the
		  payment of combat-related special compensation to eligible combat-related
		  disabled uniformed services retirees who are retired for disability under
		  chapter 61 of such title.
	
	
		1.Short titleThis Act may be cited as the
			 Combat-Related Special Compensation
			 Technical Corrections Act of 2008.
		2.Combat-related
			 special compensation technical correctionsSection 1413a(b)(3) of title 10, United
			 States Code, is amended—
			(1)in subparagraph
			 (A), by striking shall be reduced and all that follows through
			 exceeds and inserting may not, when combined with the
			 amount of retirement pay payable to the retiree after any reduction under
			 sections 5304 and 5305 of title 38, cause the total of such combination to
			 exceed; and
			(2)in subparagraph
			 (B), by striking shall be reduced and all that follows through
			 exceeds and inserting may not, when combined with the
			 amount of retirement pay payable to the retiree after any reduction under
			 sections 5304 and 5305 of title 38, cause the total of such combination to
			 exceed.
			
